Citation Nr: 1642900	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In an April 2015 remand, the Board requested that a VA examination with a cardiologist be scheduled to determine the etiology of hypertension.  In the remand instructions, the Board requested that the examiner provide an opinion as to whether hypertension developed as a result of in-service herbicide exposure.  The Board also requested that the examiner, in providing an opinion regarding a possible relationship between hypertension and service-connected PTSD, discuss the medical literature submitted by the Veteran regarding a link between hypertension and stress due to PTSD.  In a February 2016 VA medical opinion, written after a physical examination, a VA cardiologist opined that the Veteran's hypertension was less likely than not related to in-service herbicide exposure because hypertension was "not one of the presumed conditions related to herbicide exposure."  The Board notes that the examiner's opinion, lacking any clinical detail or reference to the evidence, is inadequate.  In writing the other requested opinion, the examiner did not make any reference to the medical literature submitted by the Veteran regarding a possible link between hypertension and stress due to PTSD, as requested.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his claimed hypertension.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  

2.  Request that the author of the February 2016 VA medical opinion provide an additional opinion regarding the etiology of hypertension after a review of the evidence.  If that examiner is unavailable to provide the opinion, schedule the Veteran for an examination with a different cardiologist.  If the examiner determines that any tests are necessary, they should be scheduled.  After a review of the evidence, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that hypertension was present or incurred during active service?  The examiner should discuss whether a December 1971 examination report demonstrates the onset of hypertension, and address whether hypertension developed as a result of herbicide exposure or stress during service in Vietnam.  In so doing, the examiner should specifically note and discuss the El Paso VA Health Care System article, submitted by the Veteran in March 2008, which he contends showed that he had "prehypertension" during service and includes a quote from a medical doctor indicating that stress is "a huge contributor to hypertension."  

(b)  Is it at least as likely as not (50 percent probability or greater) that hypertension was manifest within one year of separation from service in May 1972?  The examiner should note the blood pressure readings recorded in the Veteran's September 1972 civil service examinations.  

(c)  Is it at least as likely as not (50 percent probability or greater) that hypertension developed due to or as a result of service-connected PTSD?  The examiner should again specifically note and discuss the El Paso VA Health Care System article, submitted by the Veteran in March 2008, which he contends showed that he had "prehypertension" during service and includes a quote from a medical doctor indicating that stress is "a huge contributor to hypertension."

(d)  Is it at least as likely as not (50 percent probability or greater) that hypertension was aggravated (permanently increased beyond the natural progress of the disorder) by service-connected PTSD?  The examiner should specifically note and discuss the El Paso VA Health Care System article, submitted by the Veteran in March 2008, which he contends shows that he had "prehypertension" during service and includes a quote from a medical doctor indicating that stress is "a huge contributor to hypertension."  


3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

